[form8kms6thamendtomra2da001.jpg]
Exhibit 10.2 AMENDMENT NO. 3 TO MASTER REPURCHASE AGREEMENT AMENDMENT NO. 3 TO
MASTER REPURCHASE AGREEMENT, dated as of August 23, 2019 (this “Amendment”), by
and between TH COMMERCIAL JPM LLC (“Seller”) and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association (“Buyer”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Repurchase Agreement (as defined below). RECITALS WHEREAS, Seller and Buyer are
parties to that certain Uncommitted Master Repurchase Agreement, dated as of
December 3, 2015, as amended by Amendment No. 1 to Master Repurchase Agreement,
dated as of June 28, 2017, and by Amendment No. 2 to Master Repurchase
Agreement, dated as of June 28, 2019 (the “Existing Repurchase Agreement”; as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”); WHEREAS,
in connection therewith, Seller and Buyer entered into that certain Fee and
Pricing Letter, also dated as of December 3, 2015, (the “Existing Fee Letter”;
as amended by that certain Amendment No. 1 to Fee and Pricing Letter, dated as
of June 28, 2017, and as further amended by that certain Amendment No. 2 to Fee
and Pricing Letter, dated as of June 28, 2019 (the “Fee Letter Amendment”), and
as further amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Fee Letter”); and WHEREAS, Seller and Buyer have agreed,
subject to the terms and conditions hereof, that the Repurchase Agreement shall
be amended as set forth in this Amendment. NOW THEREFORE, in consideration of
the premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:
SECTION 1. Amendment to Repurchase Agreement. The definition of “Maximum
Facility Amount”, as set forth in Article 2 of the Repurchase Agreement, is
hereby amended and restated in its entirety to read as follows: “Maximum
Facility Amount” shall mean $425,000,000, as such amount may be increased at the
request of Seller and upon the approval by Buyer, as determined in its sole
discretion, in accordance with Article 3(o). SECTION 2. Conditions Precedent.
This Amendment shall become effective on the date upon which all of the
following has occurred: (a) this Amendment has been executed and delivered by a
duly authorized officer of each of Seller and Buyer; and USActive 54003059.4



--------------------------------------------------------------------------------



 
[form8kms6thamendtomra2da002.jpg]
(b) Buyer has received payment from Seller of the Upsize Option Fee that is due
and payable as of the date of this Amendment pursuant to Article 3(o) of the
Repurchase Agreement (such date on which each of the conditions set forth in
clauses (a) and (b) are satisfied, the “Effective Date”), in the amount set
forth in writing by Buyer to Seller on or prior to the date hereof. SECTION 3.
Representations and Warranties. On and as of the Effective Date and the date
first above written, Seller hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written or the Effective Date, in
which case it shall be true and correct in all respects as of such other date).
SECTION 4. Acknowledgments of Guarantor. In connection with this Amendment, the
Guarantor hereby acknowledges the execution and delivery of this Amendment by
the Seller and agrees that the Guarantor continues to be bound by the Amended
and Restated Guarantee Agreement to the extent of the Obligations (as defined
therein), notwithstanding the impact of the changes set forth herein. SECTION 5.
Limited Effect. Except as expressly amended and modified by this Amendment, the
Repurchase Agreement and each of the other Transaction Documents shall continue
to be, and shall remain, in full force and effect in accordance with their
respective terms; provided, however, that upon the Effective Date, (a) all
references in the Repurchase Agreement to the “Transaction Documents” shall be
deemed to include, in any event, this Amendment, and (b) each reference to the
“Repurchase Agreement” in any of the Transaction Documents shall be deemed to be
a reference to the Repurchase Agreement as amended hereby. SECTION 6.
Counterparts. This Amendment may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment in Portable Document Format
(.PDF) or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart thereof. SECTION 7. Costs and Expenses. Seller
shall pay Buyer’s reasonable actual out of pocket costs and expenses, including
reasonable fees and expenses of accountants, attorneys and advisors, incurred in
connection with the preparation, negotiation, execution and consummation of this
Amendment. SECTION 8. No Novation, Effect of Agreement. Seller and Buyer have
entered into this Amendment solely to amend the terms of the Repurchase
Agreement and the Fee Letter and do not intend this Amendment or the
transactions contemplated hereby to be, and this Amendment and the transactions
contemplated hereby shall not be construed to be, a novation of any of the
obligations owing by Seller under or in connection with the Repurchase
Agreement, the -2- USActive 54003059.4



--------------------------------------------------------------------------------



 
[form8kms6thamendtomra2da003.jpg]
Fee Letter or any of the other documents executed in connection therewith to
which Seller is a party (the “Repurchase Documents”). It is the intention of
each of the parties hereto that (i) the perfection and priority of all security
interests securing the payment of the obligations of Seller under the Repurchase
Agreement and the other Repurchase Documents are preserved, (ii) the liens and
security interests granted under the Repurchase Agreement continue in full force
and effect, and (iii) any reference to the Repurchase Agreement in any such
Repurchase Document shall be deemed to also reference this Amendment. SECTION 9.
Submission to Jurisdiction. Each party irrevocably and unconditionally (i)
submits to the non-exclusive jurisdiction of any United States Federal or New
York State court sitting in Manhattan, and any appellate court from any such
court, solely for the purpose of any suit, action or proceeding brought to
enforce its obligations under this Amendment or relating in any way to this
Amendment and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile. To the extent that either party has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such party hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of any action brought to enforce
its obligations under this Amendment or relating in any way to this Amendment.
The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement. The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against any Seller or its
property in the courts of other jurisdictions. SECTION 10. WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AMENDMENT. SECTION 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAW PRINCIPLES THEREOF. -3- USActive 54003059.4



--------------------------------------------------------------------------------



 
[form8kms6thamendtomra2da004.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written. BUYER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States By: /s/ Simon B. Burce
____________________ Name: Simon B. Burce Title: Vice President SELLER: TH
COMMERCIAL JPM LLC, a Delaware limited liability company By: /s/ Marcin
Urbaszek_________________ Name: Marcin Urbaszek Title: Chief Financial Officer
Acknowledged and Agreed: GRANITE POINT MORTGAGE TRUST INC., a Maryland
corporation, in its capacity as Guarantor, and solely for purposes of
acknowledging and agreeing to the terms of this Amendment: By: _/s/ Marcin
Urbaszek_________________________ Name: Marcin Urbaszek Title: Chief Financial
Officer JPM—TH Commercial Amendment No. 3 – Signature Page



--------------------------------------------------------------------------------



 